Citation Nr: 0944017	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hypertension, to include as secondary 
to service-connected seizure disorder, has been received.

2.  Entitlement to service connection for anxiety disorder, 
to include as secondary to service-connected seizure 
disorder.

3.  Entitlement to an increased rating for seizure disorder, 
currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to February 
1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision in which 
the RO denied an increased rating for the Veteran's service-
connected seizure disorder, denied a TDIU, and determined 
that new and material evidence to reopen claims for service 
connection for anxiety disorder and for hypertension had not 
been received.  The Veteran filed a notice of disagreement 
(NOD) in August 2005, and the RO issued a statement of the 
case (SOC) in December 2005.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in December 2005.

In October 2005, the Veteran and his wife testified during a 
hearing before a decision review officer (DRO) at the RO; a 
transcript of that hearing is of record.

The Board notes that, in a March 2006 rating decision, the RO 
addressed the claim for hypertension, as secondary to 
service-connected seizure disorder, on the merits.  However, 
regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the claim for service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the previously denied claim has been 
received, the Board has characterized the appeal as to this 
matter as reflected on the title page.

In December 2008, the Board reopened the Veteran's claim for 
service connection for anxiety disorder and remanded the 
claims on the title page to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
action, to include additional development of the evidence.  
After completing the requested development, the AMC continued 
the denial of each claim (as reflected in an August 2009 
supplemental SOC (SSOC)) and returned the matters on appeal 
to the Board for further consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required. 


REMAND

In a letter received at the Board in September 2009, the 
Veteran requested a video-conference hearing before a 
Veterans Law Judge.  He has not had any Board hearing in  
connection with this appeal.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Because the RO schedules video-
conference hearings, a remand of these matters for the 
requested hearing is warranted. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:



The RO should schedule the Veteran for a 
Board video-conference hearing in 
accordance with his September 2009 
request.  The RO should notify the 
Veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


